          Case 1:17-cv-08389-MKV Document 37 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HEADCOUNT, INC.,
                         Plaintiff,                1:17-cv-08389-MKV
v.
CLEAN ENERGY ADVISORS, LLC, CHRIS                  DEFAULT JUDGMENT
WARREN, SCOTT HILL, and JACK VITALE,
                         Defendants.                            USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 6/25/2020



        This action having been commenced on October 31, 2017 by the filing of the Summons and

Complaint [ECF 1], and a copy of the Summons and Complaint having been served on

defendant Chris Warren personally on January 11, 2018, and the proof of service having been

filed on February 1, 2018 [ECF 21], and the defendant not having answered the

Complaint, and the time for answering the Complaint having expired, and the Plaintiff

having moved for entry of default judgment on February 27, 2020 [ECF 30], and having served

the motion on the defendant [ECF 35], and no opposition having been filed, it is

        ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against

defendant Chris Warren, jointly and severally with such other defendants as may be found liable, in

the amount of $206,718.95, and if applicable, post-judgment interest pursuant to 28 U.S.C. §

1961.

     Dated: June 25, 2020
     New York, New York
                                            _________________________________
                                              Hon. Mary Kay Vyskocil
                                              United States District Judge

                                            This document was entered on the docket on
                                                June 25, 2020
                                            _______________________.
